       Case 2:19-cv-01207-JAM-DB Document 22 Filed 05/05/20 Page 1 of 2


 1   ZAKAY LAW GROUP, APLC
     Shani O. Zakay (State Bar #277924)
 2   5850 Oberlin Drive, Ste. 230A
     San Diego, CA 92121
 3   Telephone: 619-892-7095
     Facsimile: 858-404-9203
 4   shani@zakaylaw.com
     Website: www.zakaylaw.com
 5
     JCL Law Firm, A.P.C.
 6   Jean-Claude Lapuyade (State Bar # 248676)
     3990 Old Town Avenue, Suite C204
 7   San Diego, CA 92110
     Telephone: 619-599-8292
 8   Facsimile: 619-599-8291
     jlapuyade@jcl-lawfirm.com
 9   Website: www.jcl-lawfirm.com
10   Attorneys for Plaintiffs
11   DONNA M. MEZIAS (SBN 111902)
     DOROTHY F. KASLOW (SBN 287112)
12   dmezias@akingump.com
     dkaslow@akingump.com
13   Akin Gump Strauss Hauer & Feld LLP
     580 California Street, Suite 1500
14   San Francisco, CA 94104
     Telephone: 415-765-9500
15   Facsimile: 415-765-9501
16
                                     UNITED STATES DISTRICT COURT
17
                                   EASTERN DISTRICT OF CALIFORNIA
18
     NIKI NUNES, individually and on                 Case No. 2:19-cv-01207-JAM-DB
19   behalf of all persons similarly
     situated, CHRIS SMITH, individually             CLASS ACTION
20   and on behalf of all persons similarly
     situated, MITZI WALLACE,                        ORDER GRANTING JOINT
21   individually and on behalf of all               STIPULATION AND MOTION TO
     persons similarly situated,                     CONTINUE PLAINTIFFS’
22                                                   DEADLINE TO FILE THE FIRST
                                Plaintiff,           AMENDED COMPLAINT
23
              v.                                     HONORABLE JOHN A. MENDEZ
24                                                   COURTROOM 6
     HOME DEPOT U.S.A., INC., a
25   Delaware corporation; and DOES 1                Date Action Filed: May 24, 2019
     through 50, Inclusive,
26                                                   (San Joaquin County Superior Court,
                                Defendants.          No. STK-CV-UOE-2019-6656)
27

28
     Order Continuing Plaintiffs’ Deadline to file
     The First Amended Complaint                                     Case No: 2:19-cv-01207-JAM-DB
       Case 2:19-cv-01207-JAM-DB Document 22 Filed 05/05/20 Page 2 of 2


 1            The Court having considered the Parties’ Joint Stipulation and Order
 2   Continuing Plaintiffs’ Deadline to File the First Amended Complaint, hereby orders
 3   Plaintiffs to file an amended pleading no later than December 15, 2020.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated: May 5, 2020                              /s/ John A. Mendez____________
 8
                                                     Hon. Judge John A. Mendez
                                                     United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Order Continuing Plaintiffs’ Deadline to file
     The First Amended Complaint                                   Case No: 2:19-cv-01207-JAM-DB
